MEMORANDUM **
Oregon state prisoner LeVelle Singleton appeals pro se from the district court’s judgment dismissing his 28 U.S.C. § 2254 habeas petition as untimely. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
The district court did not err when it dismissed Singleton’s habeas petition as untimely. See 28 U.S.C. § 2244(d)(1); see also Shelby v. Bartlett, 391 F.3d 1061, 1065-66 (9th Cir.2004). The district court also did not err when it concluded that Singleton was not entitled to equitable tolling. See Pace v. DiGuglielmo, 544 U.S. 408, 418, 125 S.Ct. 1807, 161 L.Ed.2d 669 (2005); see also Rasberry v. Garcia, 448 F.3d 1150, 1154 (9th Cir.2006).
All pending motions are denied.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.